DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang (US 7,378,733), and further in view of Pan (US 20110050334)
Regarding claim 1, Hoang teaches a semiconductor package in fig. 1, comprising: 
a package substrate (refer to 106); 
5a logic chip (102; see col. 6, lines 62-63) stacked on the package substrate (106) and comprising at least one logic element (see col. 6, lines 62-63); 
and a passive element chip (114/116/18) stacked on a bottom surface of the substrate 106 and comprising an inductor (see col. 3, lines 64-66).

Pan teaches the same field of an endeavor in fig. 6, wherein an integrated voltage regulator (IVR) chip (640) comprising a voltage regulating circuit that 10regulates a voltage of the at least one logic element (630); and the IVR chip formed on an upper surface of the substrate 620.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the IVR chip of Pan on top the surface of the substrate of 106 and also adjacent to the logic chip 102 as shown in fig. 1 of Hoang in order to form a stack structure, wherein the stack structure comprises: an integrated voltage regulator (IVR) chip comprising a voltage regulating circuit that 10regulates a voltage of the at least one logic element; and the passive element chip stacked on the IVR chip because there is a need for a voltage regulator that is in close proximity to the die for constantly supplying voltage without consuming large amounts of die area (see par. 9).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest all the limitations of claim 2. Claim 3 includes all of the limitations of claim 2.
 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor package, comprising: “the logic chip and the package substrate overlap 34one another in a cross-sectional view” in combination of all of the limitations of claim 4. 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest all the limitations of claim 5. Claims 6 and 7 include all of the limitations of claim 5.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor package, comprising: “the stack structure is stacked on the logic chip in a front-to-back bonding form in which an inactive surface of the IVR chip faces an active surface of the logic chip, or in a back-to-back bonding form in which the inactive surface of the IVR chip faces an inactive surface of the logic chip” in combination of all of the limitations of claim 8. Claims 9 and 10 include all of the limitations of claim 8.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest all the limitations of claim 11.
Claims 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor package comprising: “wherein the first passive element chip is stacked on the first IVR chip in a front-to-front bonding form in which an active surface of the first passive element chip and an active surface of the first IVR chip face each other, wherein a pitch between pads of the first passive element chip or the first IVR chip is 36about 10 µm or less” in combination of all of the limitations of claim 12. Claims 13-16 include all of the limitations of claim 12.
Regarding claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a semiconductor package, the method comprising: “forming a first stack structure comprising an integrated voltage regulator (IVR) chip in a 10lower portion of the first stack structure and a passive element chip in an upper portion of the first stack structure by sawing the stack wafer; stacking the first stack structure on the third wafer; forming a second stack structure comprising a logic chip in a lower portion of the second stack structure and the first stack structure in an upper portion of the second stack structure by 15sawing the third wafer; and stacking the second stack structure on a package substrate” in combination of all of the limitations of claim 17. Claims 18-22 include all of the limitations of claim 17.
Regarding claim 23, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a semiconductor package, the method comprising: forming a first stack wafer by stacking the second wafer on the first wafer; forming a second stack wafer by stacking the first stack wafer on the third wafer; 5forming a stack structure in which a logic chip, an integrated voltage regulator (IVR) chip, and a passive element chip are sequentially stacked from a lower portion by sawing the second stack wafer; and stacking the stack structure on a package substrate” in combination of all of the limitations of claim 23. Claims 24-26 include all of the limitations of claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818